DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a drawing aid in claim 7 and the force actuator and/or the force sensor disposed in a drawing aid of the forming press in claim 7 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0042, sentences 3-4, element 7 is defined as both a press sleeve and a pressure pin. Also, sentence 4 states that the pressure pins are described in more detail in Figs. 2 and 3 but neither the pressure pins nor the press sleeves are marked in Figs. 2 or 3 and neither are described in more detail in the discussion of Figs. 2 and 3 in the specification. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, the limitation that the force actuator is disposed in a pressure pin does not satisfy written description requirements because the specification does not provide sufficient structure for this embodiment where the force actuator is in the pressure pin. The specifications gives examples of the force actuator being a pneumatic, hydraulic or piezo actuator and the length of the force actuator being variable (paragraph 0016). The specification later states that the force actuator can be disposed in a pressure pin (paragraph 0025). The specification fails to provide written description of how the specified force actuators (pneumatic, hydraulic, or piezo) are disposed in a pressure pin, i.e. a cylinder inside a cylinder. Furthermore, the drawings of the actuator (17) in a pressure pin (8) in Figs. 4 and 5 show the actuator as a box, which does not describe the structure necessary for understanding how a hydraulic, pneumatic, or piezo actuator is now disposed in the pressure pin. Since neither the specification nor the drawings provide sufficient written description for the embodiment claimed, one of ordinary skill in the art would not reasonably conclude that Applicant had possession of the claimed embodiment at the time of filing. Dependent claims 5 and 6 are also rejected for the same reason. 
Regarding claim 7, the limitation that the force actuator is disposed in a drawing aid does not satisfy written description requirements because the specification does not provide sufficient description for the drawing aid or the embodiment where the force actuator is in the drawing aid. Also, no structure of the drawing aid or this embodiment are shown in the drawings. The specifications gives examples of the force actuator being a pneumatic, hydraulic or piezo actuator and the length of the force actuator being variable (paragraph 0016). The specification later states that the force 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirii (US 5687598 A) in view of Wifi (Non-Patent Literature).
Regarding claim 1, Kirri discloses a method for operating a forming press which has a plurality of press components (128, 22 in Fig. 4), a plurality of tool components (28, 20 in Fig. 4), a force sensor (80 in Fig. 4), and a force actuator (24 in Fig. 4), comprising the acts of: determining desired values of forces acting on at least one press component of the plurality of press components and/or on at least one tool component of the plurality of tool components (Col. 19, lines 58-60); and carrying out a forming process by the forming press wherein, during the forming process, actual values of forces acting on the at least one press component of the plurality of press components and/or on the at least one tool component of the plurality of tool components are measured by the force sensor (Col. 20, lines 20-29) and the force actuator is activated via a control circuit such that the actual values correspond to the desired values (Col. 22, lines 36-58; See Fig. 5 for flow chart of control process).
Kirii is fails to disclose a forming simulation which takes into consideration an elastic behavior of press components and/or tool components and determining desired values of forces by a forming simulation. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kirri's method by applying a known technique to a known device to yield predictable results, namely, to apply a press forming simulation as advantageously taught by Wifi to determine Kirri’s optimum pattern of change of the blank holding force. One of ordinary skill in the art would be motivated to make this improvement because forming simulations reduce or eliminate material waste of experimentation to determine optimum press conditions, making forming simulations more cost effective and environmentally friendly. 
Regarding claim 2, the combination of Kirri and Wifi teach the method according to claim 1 as explained above. Kirri further discloses the method wherein the force actuator (24 in Fig. 4) and the force sensor (80 in Fig. 4) are disposed in a same press component of the plurality of press components or tool component of the plurality of tool components (26 in Fig. 4). 
Regarding claim 3, the combination of Kirri and Wifi teach the method according to claim 1 as explained above. Kirri further discloses the method wherein the force actuator (24 in Fig. 4) and the force sensor (80 in Fig. 4) are respectively disposed in a different component of the plurality of press components and the plurality of tool components (36 in Fig. 4).
Regarding claim 4, the combination of Kirri and Wifi teach the method according to claim 1 as explained above. Kirri further discloses the method wherein the force actuator (24 in Fig. 4) and/or the force sensor are disposed in a pressure pin of the forming press (26 in Fig. 4).
Regarding claim 6, the combination of Kirri and Wifi teach the method according to claim 4 as explained above. Kirri further discloses the method wherein the pressure pin is a press sleeve (26 in Fig. 4).
Regarding claim 8, the combination of Kirri and Wifi teach the method according to claim 1 as explained above. The combination of Kirri and Wifi further teach the method wherein, during the forming simulation, a desired value force profile over an entire duration of a simulated forming process is determined (Col. 3, lines 37-40 in Kirri; See Fig. 5 in Fig. 5 in Wifi).
claim 9, the combination of Kirri and Wifi teach the method according to claim 1 as explained above. Kirri further discloses the method wherein control by the control circuit takes place during an entire duration of the forming process (See Fig. 5 for control flow of controller 76 in Fig. 4; Col. 23, lines 38-40).
Regarding claim 10, the combination of Kirri and Wifi teach the method according to claim 1 as explained above. Wifi further teaches the method wherein, during the forming simulation, the plurality of press components and/or the plurality of tool components are modeled as solid bodies (See Figs. 1 and 3; pg. 316, section 2, sentence 3).
Regarding claim 11, the combination of Kirri and Wifi teach the method according to claim 1 as explained above. Wifi further teaches the method wherein, during the forming simulation, a speed of the plurality of press components and/or the plurality of tool components moving during the forming process are taken into consideration (See pgs. 316-217, section 2, sentence 6).
Note that Kirri suggests that press speed be taken into account when determining the blank holding force in Col. 17, lines 38-41.
Regarding claim 12, the combination of Kirri and Wifi teach the method according to claim 1 as explained above. The combination of Kirri and Wifi further teach the method wherein the forming press has a plurality of force sensors (78, 80 in Fig. 4 of Kirri) and a plurality of force actuators (24 in Fig. 4 of Kirri) which are each respectively disposed in the plurality of press components and/or the plurality of tool components (26 in Fig. 4 of Kirri, 26 in Fig. 4 of Kirri) and wherein all of the force actuators are activated via the control circuit (76 in Fig. 4 of Kirri) such that the respective actual values correspond to the respective desired values from the forming simulation (Col. 22, lines 36-58 of Kirri; See Fig. 5 for flow chart of control process of Kirri).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kirii and Wifi as applied to claim 4 above, and further in view of Seki (US 4635466).
Regarding claim 5, the combination of Kirri and Wifi teach the method according to claim 4 as explained above.
The combination of Kirri and Wifi fails to teach a method wherein the pressure pin is a lower air pin.
Kirri instead discloses a method wherein the pressure pin is a lower gas pin (Col. 14, lines 57-58). 
In a related method, Seki teaches a method wherein the pressure pin is a lower air pin (A in Fig. 1; Col. 4, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kirri's method by substituting one known element for another known element, namely, to substitute air as taught by Seki for .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirii and Wifi as applied to claim 1 above, and further in view of Taek (KR 20090003867).
Regarding claim 7, the combination of Kirri and Wifi teach the method according to claim 1 as explained above.
The combination of Kirri and Wifi fails to teach a method wherein the force actuator and/or the force sensor are disposed in a drawing aid of the forming press.
Taek teaches a method wherein force sensor (pg. 5, line 167; pg. 5, lines 175-178) are disposed in a drawing aid (10 in Fig. 8) of the forming press.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kirri’s method by substituting one known element for another known element, namely, force sensors on drawings aids as taught by Taek for Kirri's force sensors connected to the hydro-pneumatic cylinders. One of ordinary skill in the art would be motivated to perform a substitution of using force sensors on the drawing aids as taught by Taek rather than Kirri’s force sensors connected to pneumatic cylinders because Taek’s force sensors allows the force of each blank holder to be measured and controlled independently, allowing for greater control and forming adaptability (pg. 5, lines 181-185 of Taek). 
Note that no specific structure of the drawing aid is specified by Applicant, and therefore, the drawing aid is interpreted to be any structure between the blank holders and upper die. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kirri (US 5457980) teaches a method of optimizing a blank holding force and adjusting the blank holding to match the optimum blank holding force during a press process using pressure sensors, hydraulic cylinders, and a control circuit. 
Kirri (US 5692405 A) teaches a method of optimizing a press process by using simulations and experimentation to determine optimum values for various press variables such as blank holding force and press force. Kirri takes into account the modulus of elasticity of the hydraulic fluid in the hydraulic cylinder that acts as a force actuator to adjust the 
Yoshida (JP 09029358) teaches a press forming method wherein forming simulations that take into account the elastic behavior of the press are used to determine the desired values and then sensors are used to gather data about the actual conditions of the press. The actual conditions are compared to the desired conditions and adjustments are made to the press to meet the desired conditions. 
Kuwayama (WO 2007080983 A1) teaches a method of determining the deformation of a press by using various strain gauges. Kuwagama suggests using FEM analysis to determine forces. An actuator is also used to adjust the blank holding force. 
Thoms (US 5450347 A) teaches a method of determining optimum drawing force patterns and adjusting the drawing force to match desired values. Various models and sensors are used to achieve this. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.V.C./Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725